Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144613 & (25)(26)(27)                                                                               Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ADRIANA LEE, Personal Representative                                                                    Brian K. Zahra,
                                                                                                                     Justices
  of the Estate of RUFUS YOUNG, JR.,
                 Plaintiff-Appellee,
  v                                                                SC: 144613
                                                                   COA: 307164
                                                                   Wayne CC: 08-104936-NH
  DETROIT MEDICAL CENTER and
  CHILDREN’S HOSPITAL OF MICHIGAN,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2012                      _________________________________________
         d0320                                                                Clerk